Thornton, J., dissenting.
I dissent. The practice pointed out in Pieper v. Centinela Co., 56 Cal. 173, is correct and in accordance with the statute. It has been frequently approved, notably in People v. Jordan, 65 Cal. *615648, where six judges concurred and no one filed a dissent. It settled the practice, and has remained undisturbed until this case, and unchallenged until the dictum in Herrlich v. McDonald, 80 Cal. 472, appeared. This court has also said that it would accept a bill of exceptions under the like circumstances, and has accepted and acted on it. I see no ground for disturbing the settled practice, and am not willing to do so, whether laid down by a broadminded or a narrow-minded court. It would be unjust to litigants to change it now. The certificate of Judge Maguire that Mitchell’s affidavit was used on the hearing of the motion is sufficient, and the appeal should not be dismissed. The appellant is entitled to a hearing on his appeal. As to the objection that the judge’s certificate does not show that the affidavit of Mitchell appearing in the record is a true copy, it need only be said that this is not the duty imposed on the judge. There was but one affidavit of Mitchell, and this the judge certifies was used on the hearing. The certificate of the clerk states that the papers contained in it are true and correct copies of these originals, and that said copies have been compared by him with said originals. This certificate authenticates the affidavit appearing in the transcript as a correct copy.
It is said in the opinion of Mr. Justice Works: “As was said in Herrlich v. McDonald, there is no authority whatever in the codes for any such authentication of papers. This court adopted it as sufficient in the case of Pieper v. Centinela Co., 56 Cal. 173, but not on the ground that there was any law authorizing it.” It is a very strange assertion that this court would adopt any rule when not authorized by law. The law authorizing this court to adopt such rulé is found in section 187 of the Code of Civil Procedure. Under this section a most important rule was adopted in Mawson v. Mawson, 50 Cal. 539. In this case the party was entitled to a homestead, and no mode of setting it apart by the probate *616court was provided by law, and it was held under this section that the court might itself establish a rule of doing so. The section above cited is applicable to this court. Further, this court can frame and issue all writs and make all rules necessary to the exercise of its appellate jurisdiction, where the statute has not provided one. (Code Civ. Proc., sec. 51; People v. Jordan, 65 Cal. 648.) The power was ample to make the rule in Pieper v. Centinela Co. It was not alluded to in the opinion for the reason that it was so well known to the members of the court that it was considered unnecessary to extend the opinion by inserting it.
The motion to dismiss the appeal should, in my judgment, be denied.
Sharpstein, J., concurred in the dissenting opinion of Thornton, J.
Rehearing denied.